Case 4:19-cv-01934 Document 17-1 Filed on 09/25/19 in TXSD Page 1 of 40




                        Resp. Ex. A.
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page12ofof39
                                                                         40
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                      January 19, 2018
                                                                     David J. Bradley, Clerk




                                                               Resp. Ex. A. pp.1
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page23ofof39
                                                                         40




                                                               Resp. Ex. A. pp.2
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page34ofof39
                                                                         40




                                                               Resp. Ex. A. pp.3
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page45ofof39
                                                                         40




                                                               Resp. Ex. A. pp.4
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page56ofof39
                                                                         40




                                                               Resp. Ex. A. pp.5
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page67ofof39
                                                                         40




                                                               Resp. Ex. A. pp.6
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page78ofof39
                                                                         40




                                                               Resp. Ex. A. pp.7
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page89ofof39
                                                                         40




                                                               Resp. Ex. A. pp.8
Case
 Case4:19-cv-01934
       4:17-cv-00881 Document
                      Document17-1 Filed in
                               52 Filed   onTXSD
                                             09/25/19 in TXSD Page
                                                  on 01/19/18 Page 910ofof3940




                                                                 Resp. Ex. A. pp.9
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page10
                                                                   11ofof39
                                                                          40




                                                              Resp. Ex. A. pp.10
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page11
                                                                   12ofof39
                                                                          40




                                                               Resp. Ex. A. pp.11
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page12
                                                                   13ofof39
                                                                          40




                                                              Resp. Ex. A. pp.12
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page13
                                                                   14ofof39
                                                                          40




                                                              Resp. Ex. A. pp.13
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page14
                                                                   15ofof39
                                                                          40




                                                              Resp. Ex. A. pp.14
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page15
                                                                   16ofof39
                                                                          40




                                                              Resp. Ex. A. pp.15
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page16
                                                                   17ofof39
                                                                          40




                                                              Resp. Ex. A. pp.16
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page17
                                                                   18ofof39
                                                                          40




                                                              Resp. Ex. A. pp.17
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page18
                                                                   19ofof39
                                                                          40




                                                              Resp. Ex. A. pp.18
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page19
                                                                   20ofof39
                                                                          40




                                                              Resp. Ex. A. pp.19
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page20
                                                                   21ofof39
                                                                          40




                                                              Resp. Ex. A. pp.20
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page21
                                                                   22ofof39
                                                                          40




                                                              Resp. Ex. A. pp.21
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page22
                                                                   23ofof39
                                                                          40




                                                              Resp. Ex. A. pp.22
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page23
                                                                   24ofof39
                                                                          40




                                                              Resp. Ex. A. pp.23
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page24
                                                                   25ofof39
                                                                          40




                                                              Resp. Ex. A. pp.24
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page25
                                                                   26ofof39
                                                                          40




                                                              Resp. Ex. A. pp.25
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page26
                                                                   27ofof39
                                                                          40




                                                              Resp. Ex. A. pp.26
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page27
                                                                   28ofof39
                                                                          40




                                                              Resp. Ex. A. pp.27
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page28
                                                                   29ofof39
                                                                          40




                                                              Resp. Ex. A. pp.28
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page29
                                                                   30ofof39
                                                                          40




                                                              Resp. Ex. A. pp.29
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page30
                                                                   31ofof39
                                                                          40




                                                              Resp. Ex. A. pp.30
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page31
                                                                   32ofof39
                                                                          40




                                                              Resp. Ex. A. pp.31
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page32
                                                                   33ofof39
                                                                          40




                                                              Resp. Ex. A. pp.32
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page33
                                                                   34ofof39
                                                                          40




                                                              Resp. Ex. A. pp.33
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page34
                                                                   35ofof39
                                                                          40




                                                              Resp. Ex. A. pp.34
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page35
                                                                   36ofof39
                                                                          40




                                                              Resp. Ex. A. pp.35
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page36
                                                                   37ofof39
                                                                          40




                                                              Resp. Ex. A. pp.36
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page37
                                                                   38ofof39
                                                                          40




                                                              Resp. Ex. A. pp.37
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page38
                                                                   39ofof39
                                                                          40




                                                              Resp. Ex. A. pp.38
Case
 Case4:19-cv-01934
      4:17-cv-00881 Document
                     Document17-1 Filedinon
                              52 Filed      09/25/19
                                          TXSD       in TXSD Page
                                                on 01/19/18   Page39
                                                                   40ofof39
                                                                          40




                                                              Resp. Ex. A. pp.39
